Exhibit 10.25

Techne Corporation

Description of Non-Employee Director Compensation Plan

Each non-employee member of the Board of Directors (the “Board”) of Techne
Corporation (“Techne”) shall receive an annual fee of $40,000. The Board chair
will receive an additional annual fee of $20,000, the Audit Committee chair will
receive an additional annual fee of $15,000, and each other committee chair will
receive an additional annual fee of $12,000.

Each non-employee director who waives the grant of an option to purchase 5,000
shares of Techne common stock that would otherwise be granted under Techne’s
2010 Equity Incentive Plan, will receive an annual grant of a fully vested
option to purchase 4,000 shares of Techne common stock, with an exercise price
equal to the fair market value of Techne’s common stock on the grant date, and
1,000 shares of restricted stock, which vest after one year. Non-employee
directors are also eligible for reimbursement of reasonable expenses incurred in
connection with his services as a director.